LOPEZ, Judge (specially concurring). Because of the New Mexico Supreme Court’s decision in State v. Fiechter, 89 N.M. 74, 547 P.2d 557 (1976), we are compelled to find no entrapment as a matter of law. I wholeheartedly endorse the suggestion that the Supreme Court reconsider the rule of Fiechter in light of Hampton v. United States, 425 U.S. 484, 96 S.Ct. 1646, 48 L.Ed.2d 113 (1976). This case presents a classic example of outrageous police conduct which should be classified as entrapment as a matter of law.